DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/09/2021 & 8/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 8-14, 16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf-Martini (European Patent Application Publication # EP1498994A2).
Regarding Claim 1, Scharf-Martini discloses a grommet (i.e. cable grommet 1) made of a material that is elastic (i.e. elastomeric thermoplastic rubber) at least in portions for receiving at least one elongate object (i.e. cable 20) for strain relief and sealing, comprising an outer frame element (i.e. body 2 w/ outer surface 8) that can be opened along a slit (i.e. longitudinal slot 22) and comprises membrane (i.e. elastomeric partition/dividing wall 16) that are spaced apart in the longitudinal direction of the elongate object to be received and each comprise a hole (i.e. cable opening 18) of equal size, so as to be flush with one another, for receiving an elongate object, wherein the respective hole of the membrane contacts the material of the frame element on the side of the slit (Fig. 1-4; Abstract; Paragraphs 0005-0008, 0010, 0012-0016).
Scharf-Martini does not explicitly disclose that there are at least two membranes.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an additional membrane, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Another motivation for having additional membranes would be two provide additional support to the cable which is inserted through the grommet.

Regarding Claim 2, Scharf-Martini discloses that the frame element and the membrane are made of the same material (Paragraph 0010 & 0013).  

Regarding Claim 3, Scharf-Martini does not explicitly disclose that exactly two membranes are provided.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an additional membrane, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Another motivation for having additional membranes would be two provide additional support to the cable which is inserted through the grommet.

Regarding Claim 5, Scharf-Martini discloses that the hole (i.e. cable opening 18) contacts the frame element (i.e. body 2 w/ outer surface 8) in the region of each cross section perpendicularly to the longitudinal direction of the elongate object (i.e. cable 20) to be received at the point at which the end of the slit (i.e. longitudinal slot 22) facing the hole is positioned (Fig. 1-4; Abstract; Paragraphs 0005-0008, 0010, 0012-0016). Particularly shown in Figs. 2 & 4.

Regarding Claim 8, Scharf-Martini discloses that at least one of the membranes (i.e. elastomeric partition/dividing wall 16) comprises zones (i.e. sealing ring 24 & rest of dividing wall 16) having different levels of elasticity (Fig. 2 & 3; Paragraph 0013-0016). The partition/dividing wall 16 is reinforced at the edge of the cable opening 18 so that it has an elastically stretchable sealing ring 24 which wraps around the cable 20 that is fed through and adapts to its circumference.

Regarding Claim 9, Scharf-Martini discloses that the zones having different levels of elasticity have a different thickness of the membrane (as shown particularly in Fig. 3) (Fig. 2 & 3; Paragraph 0013-0016). The partition/dividing wall 16 is reinforced at the edge of the cable opening 18 so that it has an elastically stretchable sealing ring 24 which wraps around the cable 20 that is fed through and adapts to its circumference.

Regarding Claim 10, Scharf-Martini does not explicitly disclose that the zones have straight boundaries starting from the hole relative to one another.  
It would have been obvious to one skilled in the art to provide straight boundaries between zones with different thicknesses in the grommet of Scharf-Martini since this is a change in shape/configuration that is a design choice and, given that the grommet is injection-molded, is a simple modification. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding Claim 11, Scharf-Martini does not explicitly disclose that extensions of the boundaries between the zones intersect at the point of contact of the holes with the frame element.  
It would have been obvious to one skilled in the art to provide extensions of the boundaries between the zones that intersect at the point of contact of the holes with the frame element in the grommet of Scharf-Martini since this is a change in shape/configuration that is a design choice and, given that the grommet is injection-molded, is a simple modification. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has also been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 12, Scharf-Martini does not explicitly disclose that the zones have curved boundaries starting from the hole.  
It would have been obvious to one skilled in the art to provide curved boundaries between zones with different thicknesses in the grommet of Scharf-Martini since this is a change in shape/configuration that is a design choice and, given that the grommet is injection-molded, is a simple modification. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding Claim 13, Scharf-Martini does not explicitly disclose that three zones having different levels of elasticity are provided, the central zone arranged between the two other zones transversely to the longitudinal direction of the elongate object to be received has a higher level of elasticity than the two adjacent zones.  
It would have been obvious to one skilled in the art to provide three zones having different levels of elasticity in the grommet of Scharf-Martini, the central zone arranged between the two other zones transversely to the longitudinal direction of the elongate object to be received has a higher level of elasticity than the two adjacent zones, since this is a change in shape/configuration that is a design choice and, given that the grommet is injection-molded, is a simple modification. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has also been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Also, since the difference in elasticity is proportional to the relative thicknesses of the zones, it would have been an obvious matter of design choice to vary the thicknesses in difference zones, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 14, Scharf-Martini discloses that the two or the two outer membranes are each arranged so as to be offset inwards relative to an outer boundary surface of the grommet in the longitudinal direction of the elongate object to be received (Fig. 3; Paragraph 0015).  

Regarding Claim 16, Scharf-Martini discloses that the parts of the frame element in the region of the slit comprise at least one guide element (13) on one part and at least one corresponding opening (1I) on the other part (Fig.   

Regarding Claim 18, Scharf-Martini discloses that the frame element and the membrane are made of the same material (Paragraph 0010 & 0013).  

Claims 4, 6, 7, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf-Martini (European Patent Application Publication # EP1498994A2) in view of Roosen et al. (US Patent # 6,152,767) in further view of REFERENCE3 (REFERENCE3 #)>.
Regarding Claim 4, Scharf-Martini does not explicitly disclose that the frame element comprises a recess in the region of the contact with the holes.  
Roosen teaches that the frame element (i.e. housing parts 3) comprises a recess in the region of the contact with the holes (Fig. 4 & 5A-5C; Abstract; Column 6, line 45- Column 7, line 33; Column 8, line 16-34).
Roosen teaches a similar grommet structure to the one in Scharf-Martini but with a recess at the bottom of the slit/slot that fits on a cable or resilient member when the structure is fully constructed. It would have been obvious to one skilled in the art to provide such a recess in the grommet of Scharf-Martini, as taught by Roosen, in order to better abut or fit the cable that is installed through the grommet. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding Claim 6, Scharf-Martini does not explicitly disclose that the recess is arc-shaped in cross section.  
Roosen teaches that the recess is arc-shaped in cross section (Fig. 4 & 5A-5C; Abstract; Column 6, line 45- Column 7, line 33; Column 8, line 16-34).
Roosen teaches a similar grommet structure to the one in Scharf-Martini but with a recess at the bottom of the slit/slot that fits on a cable or resilient member when the structure is fully constructed. Said recess is shown to be arc-shaped in Figs. 5A-5C. It would have been obvious to one skilled in the art to provide such a recess in the grommet of Scharf-Martini, as taught by Roosen, in order to better abut or fit the cable that is installed through the grommet. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding Claim 7, Scharf-Martini does not explicitly disclose that the arc of the recess has a greater diameter than the holes.  
Roosen teaches that the arc of the recess has a greater diameter than the holes section (Fig. 4 & 5A-5C; Abstract; Column 6, line 45- Column 7, line 33; Column 8, line 16-34).
Roosen teaches a similar grommet structure to the one in Scharf-Martini but with a recess at the bottom of the slit/slot that fits on a cable or resilient member when the structure is fully constructed. Said recess is shown in Figs. 5A-5C to be arc-shaped and larger than the hole/space in sealing material 5 in which member 23 is placed. It would have been obvious to one skilled in the art to provide such a recess in the grommet of Scharf-Martini, as taught by Roosen, in order to better abut or fit the cable that is installed through the grommet. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding Claim 19, Scharf-Martini does not explicitly disclose that the frame element comprises a recess in the region of the contact with the holes.  
Roosen teaches that the frame element (i.e. housing parts 3) comprises a recess in the region of the contact with the holes (Fig. 4 & 5A-5C; Abstract; Column 6, line 45- Column 7, line 33; Column 8, line 16-34).
Roosen teaches a similar grommet structure to the one in Scharf-Martini but with a recess at the bottom of the slit/slot that fits on a cable or resilient member when the structure is fully constructed. It would have been obvious to one skilled in the art to provide such a recess in the grommet of Scharf-Martini, as taught by Roosen, in order to better abut or fit the cable that is installed through the grommet. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding Claim 20, Scharf-Martini does not explicitly disclose that the frame element comprises a recess in the region of the contact with the holes.  
Roosen teaches that the frame element (i.e. housing parts 3) comprises a recess in the region of the contact with the holes (Fig. 4 & 5A-5C; Abstract; Column 6, line 45- Column 7, line 33; Column 8, line 16-34).
Roosen teaches a similar grommet structure to the one in Scharf-Martini but with a recess at the bottom of the slit/slot that fits on a cable or resilient member when the structure is fully constructed. It would have been obvious to one skilled in the art to provide such a recess in the grommet of Scharf-Martini, as taught by Roosen, in order to better abut or fit the cable that is installed through the grommet. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf-Martini (European Patent Application Publication # EP1498994A2) in view of Hauff (US Patent # 4,889,298).
Regarding Claim 15, Scharf-Martini does not explicitly disclose that the slit comprises at least one, in particular trapezoidal, step in the longitudinal direction of the elongate object to be received.  
Hauff teaches that the slit (i.e. interface surfaces 8) comprises at least one, in particular trapezoidal, step (i.e. tongue-and-groove formations 13) in the longitudinal direction of the elongate object (i.e. conduits 1) to be received (Fig. 1 & 2; Column 4, line 7-34; Column 5, line 38-40).
Hauff teaches a feedthrough with a similar slit configuration to the one in Scharf-Martini but with trapezoidal step formations that interfit with each other to ensure a hermetic fit between the blocks 7 and the conduits/cables 1. It would have been obvious to one skilled in the art to provide such a step in the slit/slot of the grommet of Scharf-Martini, as taught by Hauff, in order to improve the fit between both sides of the slit over the cable. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf-Martini (European Patent Application Publication # EP1498994A2) in view of Agusa (US Patent Application Publication # 2012/0211262).
Regarding Claim 17, Scharf-Martini does not explicitly disclose that the slit comprises at least one step transversely to the longitudinal direction of the elongate object to be received.  
Agusa teaches that the slit (i.e. slit 15) comprises at least one step (i.e. irregularly shaped line portion 15a) transversely to the longitudinal direction of the elongate object to be received (Fig. 3A & 4; Paragraphs 0029-0033).  
Agusa teaches a feedthrough with a similar slit configuration to the one in Scharf-Martini but with at least one step transversely to the longitudinal direction that interfits with an opposing groove to prevent the separation of the two sides. It would have been obvious to one skilled in the art to provide such a step in the slit/slot of the grommet of Scharf-Martini, as taught by Agusa, in order to improve the fit between both sides of the slit over the cable. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/Examiner, Art Unit 2847                                                                                                                                                                                                        
/William H. Mayo III/Primary Examiner, Art Unit 2847